        Case 9:18-cv-00139-DWM Document 22 Filed 12/17/18 Page 1 of 2


Randy J. Tanner
BOONE KARLBERG P.C.
201 West Main, Suite 300
P. O. Box 9199
Missoula, MT 59807-9199
Phone: (406) 543-6646
Fax: (406) 549-6804
rtanner@boonekarlberg.com

Travis Annatoyn
Democracy Forward Foundation
1333 H. St. NW
Washington, D.C. 20005
Phone: (202) 601-2483
tannatoyn@democracyforward.org

Attorneys for Plaintiff

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  WESTERN ORGANIZATION OF                          Cause No. CV-18-139-M-DWM
  RESOURCE COUNCILS,

                     Plaintiff,

       vs.                                         ERRATA

  RYAN ZINKE, in his official capacity as
  Secretary of the Interior, SCOTT ANGELLE,
  in his official capacity as Director of the
  Bureau of Safety & Environmental
  Enforcement, DEPARTMENT OF THE
  INTERIOR, BUREAU OF LAND
  MANAGEMENT, and BRIAN STEED, in his
  official capacity as Deputy Director of Policy
  and Programs for the Bureau of Land
  Management,

                          Defendants.
        Case 9:18-cv-00139-DWM Document 22 Filed 12/17/18 Page 2 of 2



      Plaintiff Western Organization of Resource Councils hereby notifies the

Court that the declaration of Sara Kendall, filed in support of Plaintiff’s motion for

a preliminary injunction, inadvertently contained testimony with outdated figures

of Plaintiff’s membership nationwide and in Montana. See ECF No. 18-1. Ms.

Kendall’s declaration was accurate and current in all other respects. Plaintiff

regrets the inconvenience and hereby attaches an updated, accurate, and sworn

copy of Ms. Kendall’s testimony.



DATED this December 17, 2018.


                                              Respectfully submitted,

                                              /s/ Travis Annatoyn
                                              Travis Annatoyn
                                              Democracy Forward Foundation
                                              P.O. Box 34553
                                              Washington, DC 20043
                                              (202) 601-2483
                                              tannatoyn@democracyforward.org

                                              /s/ Randy J. Tanner
                                              Randy J. Tanner
                                              BOONE KARLBERG P.C.

                                              Attorneys for Plaintiff




                                          2
